DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6–23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: 
“6. A honeycomb body comprising:
a porous ceramic honeycomb structure comprising a first end, a second end, and a plurality of walls having porous wall surfaces defining a plurality of inner channels, the porous wall surfaces comprising wall pores having a mean wall pore size d50 of a bulk of the honeycomb body and the pores having a d10 value above which the pore sizes of 90% of the pores lie and below which the pore sizes of the remaining 10% of the pores lie; and
a porous inorganic material disposed on one or more of the wall surfaces, wherein the porous inorganic material comprises primary particle and agglomerates, wherein the porous material extends from the inlet end to the outlet end, and


Claim 6 is indefinite because the phrases “the pores,” “the pore sizes,” “the wall surfaces” and “the porous material” lack antecedent basis.
For the purpose of examination, claim 6 is interpreted as:
“6. A honeycomb body comprising:
a porous ceramic honeycomb structure comprising a first end, a second end, and a plurality of walls having porous wall surfaces defining a plurality of inner channels, the porous wall surfaces comprising wall pores having a mean wall pore size d50 of a bulk of the honeycomb body and the wall pores having a d10 value above which the wall pore sizes of 90% of the pores lie and below which the wall pore sizes of the remaining 10% of the wall pores lie; and
a porous inorganic material disposed on one or more of the porous wall surfaces, wherein the porous inorganic material comprises primary particle and agglomerates, wherein the porous inorganic material extends from the inlet end to the outlet end, and
the porous material comprises discrete, disconnected patches of filtration material.”

Claims 7–23 are indefinite as they depend from claim 6. 
Claim 14 recites: 
“14. The honeycomb body of claim 6, wherein a porous ceramic honeycomb structure has a bulk mean pore size greater than or equal to 10 µm.” Emphasis added. 

Claim 14 is indefinite because it is unclear if the term “a porous ceramic honeycomb structure” is the same as the “porous ceramic honeycomb structure” as recited in claim 1. 
For the purpose of examination, claim 14 is interpreted as:
“14. The honeycomb body of claim 6, wherein [[a]] the
Claim 22 recites:
“22. The honeycomb body of claim 6, wherein the porous a porous ceramic honeycomb structure has a surface mean pore size from greater than or equal to 8 pm to less than or equal to 20 pm.” Emphasis added. 

Claim 22 is indefinite because it is unclear if the applicant means the porous or a porous ceramic honeycomb structure. 
For the purpose of examination, claim 22 is interpreted as:
“22. The honeycomb body of claim 6, wherein the porous 

Claim Rejections - 35 USC §§ 102 or 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 6–7, 9–16 and 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al., US 2013/0149458 A1 (“Cai”), or alternatively, rejected under 35 U.S.C. 103 as being obvious over Cai in view of Fekety et al., US 2010/0126133 A1 (“Fekety”).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Cai in view of Fekety and Boger et al., US 2012/0134891A1 (“Boger”). 
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being obvious over Cai in view of Fekety and Ouchi et al., US 2016/0288449 A1 (“Ouchi”). 
Claim 6 describes a honeycomb body comprising a porous ceramic honeycomb structure. The porous ceramic honeycomb structure comprises a first end, a second end, and a plurality of walls having porous wall surfaces defining a plurality of inner channels. The porous wall surfaces comprise wall pores having a mean wall pore size d50 of a bulk of the honeycomb body. 10 value above which the wall pore sizes of 90% of the pores lie and below which the wall pore sizes of the remaining 10% of the wall pores lie. 
The honeycomb body comprises a porous inorganic material disposed on one or more of the porous wall surfaces. The porous inorganic material comprises primary particle and agglomerates. The porous inorganic material extends from the inlet end to the outlet end. The porous material comprises discrete, disconnected patches of filtration material.
The limitations of  that “the porous wall surfaces comprise wall pores having a mean wall pore size d50 of a bulk of the honeycomb body” and “the wall pores have a d10 value above which the wall pore sizes of 90% of the pores lie and below which the wall pore sizes of the remaining 10% of the wall pores lie” are inherent for a porous wall surface as the terms “mean wall pore size,” “d10 value” and “d50 value” describes the pore size distribution, which are inherent for a porous structure. 
Cai discloses a honeycomb body (i.e., support 10) comprising a porous ceramic honeycomb structure (i.e., porous wall 6 is made up of a porous ceramic 20). Cai Fig. 1, [0046]. The porous ceramic honeycomb structure comprises a first end (i.e., outlet end 11), a second end (inlet end 12), and a plurality of walls (i.e., a series of intersecting walls 6) having porous wall surfaces (i.e., walls 6 are porous) defining a plurality of inner channels (i.e., cells 4). Id. at Fig. 1, [0023]. The porous wall 6 surfaces comprise wall pores having a mean wall pore size d50 of a bulk of the honeycomb body (i.e., the pore size of walls 6 has an average pore diameter). Id. at Fig. 1, [0024]. The wall pores have a d10 value above which the wall pore sizes of 90% of the pores lie and below which the wall pore sizes of the remaining 10% of the wall pores lie (i.e., inherent property for a porous structure). MPEP 2112.01(I).  

    PNG
    media_image1.png
    755
    604
    media_image1.png
    Greyscale

Cai also discloses that the honeycomb body 10 comprises a porous inorganic material (i.e., discriminating layer 13) disposed on one or more of the porous wall surfaces 6. Id. at Fig. 2, [0028].  The porous inorganic material 13 comprises primary particle and agglomerates (i.e., particle agglomerates are established on wall 6 via a gas stream). Id. The porous inorganic material 13 extends from the inlet end to the outlet end (i.e., see Fig. 2). The porous material 13 comprises filtration material (i.e., the discriminating layer 13 are configured to capture smaller particles and therefore is a filtration material). Id. at Fig. 2, [0008]. Cai also disclose the filtration material (i.e., the discriminating layer 13) comprises discrete, disconnected patches. Id. at 

    PNG
    media_image2.png
    554
    640
    media_image2.png
    Greyscale

If the applicant were to argue that the picture is not drawn to scale to show a discrete, disconnected patch, in the analogous art of coated honeycomb filters, Fekety discloses a filtering coating layer 10 present in discrete and disconnected patches. Fekety Fig. 4b, [0074]. Fekety discloses that such structure leaves the pores in the honeycomb structure unfilled and a coating with more porosity and pores with larger pore diameter. Id.
Claim 7 describes the honeycomb body of claim 6. The porous inorganic material comprises a layer which has an average thickness greater than about 0.5 µm and less than or equal to 50 µm.
Cai as modified discloses that the porous inorganic material 13 could be any desired thickness. Cai [0044]. Cai also discloses that a thickness especially useful is from 25 to 60 µm. Id. at [0045]. Here, the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claim 9 describes the honeycomb body of claim 6. The porous inorganic material comprises an oxide ceramic.
It is noted here that applicant’s instant disclosure discloses oxide ceramic material including titanium oxide (TiO2).  Spec. dated Mar. 03, 2021 (“Spec.”) p. 24. 
Modified Cai discloses that the porous inorganic material comprises ceramic material or one or more precursors to a ceramic material, such as titanium oxide, which is oxide ceramic. Cai [0032]. 
Claim 10 describes the honeycomb body of claim 6. The porous inorganic material covers at least 70% of the wall surfaces.
Claim 11 describes the honeycomb body of claim 6. The porous inorganic material covers at least 90% of the wall surfaces. 
Modified Cai discloses an embodiment where a calcined layer (i.e., porous inorganic material) function as a discriminating layer 13 and covers at least 70%, or more preferably 90% of the porous wall 6 surfaces.  Cai [0055]. 
Claim 12 describes the honeycomb body of claim 6. The first end and the second end are spaced apart by an axial length. The porous inorganic material covers at least 60% along the axial length.
Modified Cai discloses that the first end 11 and the second end 12 are spaced apart by an axial length (i.e., the length of porous wall 6). Cai Fig. 2, [0058]. As discussed in claims 10–11, the porous inorganic material in the form of calcined layer covers at least 70% of the porous wall 6 surfaces (i.e., the axial length). Id. at Fig. 2. 
Claim 13 describes the honeycomb body of claim 6. The porous honeycomb body has a bulk porosity from greater than or equal to 50% to less than or equal to 70%.
The limitation of ‘bulk porosity” describes the porosity of the honeycomb structure, not counting a coating per the instant disclosure. Spec. [0063]. 
Modified Cai discloses that the porous honeycomb body 10 has a bulk porosity of at least 50% is of particular interest. Cai [0026]. 
Claim 14 describes the honeycomb body of claim 6. The porous ceramic honeycomb structure has a bulk mean pore size greater than or equal to 10 µm.
Claim 15 describes the honeycomb body of claim 6. The porous ceramic honeycomb structure has a bulk mean pore size greater than or equal to 15 µm.
Claim 16 describes the honeycomb body of claim 6. The porous ceramic honeycomb structure has a bulk mean pore size from greater than or equal to 8 µm to less than or equal to 25 µm.
Cai also discloses that the porous ceramic honeycomb structure 10 has an average pore diameter (i.e., bulk mean pore size) of at least 10 microns, and especially at least 15 microns. Cai [0026]. The disclosed pore size falls within the range of [8 µm, 25 µm]. 
Claim 17 describes the honeycomb body of claim 6. The porous ceramic honeycomb structure has a surface porosity greater than or equal to 35%.
Claim 19 describes the honeycomb body of claim 6. The porous ceramic honeycomb structure has a surface porosity from greater than or equal to 35% to less than or equal to 60%.
The limitation of “surface porosity” is interpreted as the surface porosity of the honeycomb structure prior to application of a layer, which is consistent with applicant’s disclosure. Spec. p. 11. 
Cai as modified does not disclose a surface porosity of the porous ceramic honeycomb structure. 
In the analogous art of porous ceramic honeycomb structures, Boger discloses a porous ceramic honeycomb article 204 with a bare surface porosity of greater or equal to 38%. Boger Fig. 2, [0037]. Boger also discloses that the higher surface porosity yields a porous ceramic honeycomb article with a higher permeability and corresponding lower backpressure drop. Id. It would have been obvious for Cai’s honeycomb structure to have a surface porosity of greater or equal to 38% for the benefits disclosed above. 
Claim 20 describes the honeycomb body of claim 6. The porous ceramic honeycomb structure has a surface mean pore size greater than or equal to 8 µm. 
Claim 22 describes the honeycomb body of claim 6. The porous ceramic honeycomb structure has a surface mean pore size from greater than or equal to 8 pm to less than or equal to 20 µm.
Cai as modified does not disclose a surface mean pore size for the porous ceramic honeycomb structure. 
In the analogous art of porous ceramic honeycomb body structures, Ouchi discloses a honeycomb structure 1 with a surface average diameter in a range of 5 to 40 micrometers. Ouchi Fig. 1, claim 4. It would have been obvious for Cai’s porous ceramic honeycomb structure to have a surface mean pore size to be in the range as disclosed by Ouchi because such surface mean pore size is recognized in the art as being suitable for honeycomb body structures. With this modification, the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 
Claim 23 describes the honeycomb body of claim 6. The porosity of the porous inorganic material is from about 20% to about 95%.
Modified Cai discloses that the porosity of the porous inorganic material 13 is preferably at least 25%, more preferably at least 40% and may be as high as 90%. Cai Fig. 2, [0056]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776